227 F.2d 727
Application of Melville C. WILLIAMS, For Writ of Mandamus.
No. 14894.
United States Court of Appeals Ninth Circuit.
Nov. 8, 1955.Rehearing Denied Jan. 11, 1956.

Herbert W. Clark, Richard J. Archer, Girvan Peck, Morrison, Foerster, Holloway, Shuman & Clark, San Francisco, Cal., for petitioner.
William Howard Nicholas, Los Angeles, Cal., for respondent.  Nicholas & Mack, Los Angeles, Cal., of counsel.
Before DENMAN, Chief Judge, and STEPHENS and BONE, Circuit Judges.
PER CURIAM.


1
Williams seeks the writ of mandamus to restore to him the right to continue as temporarily a member of the bar of the United States District Court for the Southern District of California, in the case of Winckler & Smith Citrus Products Co. v. Sunkist Growers, Inc., et al. His clients, Sunkist Growers, Inc., Exchange Lemon Products Company and Exchange Orange Products Company seek to intervene to assert their interests.


2
It appears from the affidavits of his clients that they do not intend to have Williams conduct the trial of the litigation but that they will be represented by other counsel, duly admitted therefor. The attorneys actually having the trial of the case may have Williams sit with them as advisor, as would any nonadmitted law clerk or secretary.


3
It would appear that the matter is one de minimis presenting merely a moot question not appropriate for a writ of mandamus.  See Bankers Life & Casualty Co. v. Holland, 1953, 346 U.S. 379, 74 S.Ct. 145, 98 L.Ed. 106; Roche v. Evaporated Milk Ass'n, 1943, 319 U.S. 21, 63 S.Ct. 938, 87 L.Ed. 1185; Jewell v. Davies, 6 Cir., 1951, 192 F.2d 670, certiorari denied 1952, 343 U.S. 904, 72 S.Ct. 635, 96 L.Ed. 1323; State of California v. United States District Court, 9 Cir., 1954, 213 F.2d 818.


4
The petition for the writ of mandamus is denied.